Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-8, 12-15 and 17-20 are rejected herein.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 12-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,520,131 to Burke et al.

Regarding claim 1, Burke et al. discloses a display mounting system, comprising: a central upright support (90), fig. 1, for example); a first support arm (18, 22, 24, right) connecting a first terminal upright support (26, 27) (fig. 2) to the central upright support; a second support arm (18, 22, 24 (lef) connecting a second terminal upright support (26,27) to the central upright support; and at least one mounting bracket (20, 120) (figs 1, 12, for example) comprising a U-shaped grab handle (121, for example) and a mounting plate (20, 120) configured to receive an electronic display (not shown), wherein at least one support arm rotates relative to the central upright support to move the terminal upright supports between an open position and a collapsed position.

Regarding claim 2, wherein the central upright support comprises: a double-arm connector (30 (figs 1, 2)) that engages the two support arms; a base (12-15) configured to partially support the weight of the display mounting system and attached displays; and a leg (90) connecting the double-arm connector and the base.

Regarding claim 3, wherein the base is removable.

Regarding claim 4, wherein the base comprises a clamping mechanism (12-15).

Regarding claim 5, wherein the terminal upright supports each comprise: an arm connector (arm wings surround support arm 18) (fig. 2) that engages one support arm; a foot (27a, 27b) configured to prevent the display mounting system from tipping under the additional weight of attached displays; and a leg (above 27a, 27b) (fig. 2, for example) connecting the arm connector and the foot.

Regarding claim 6, wherein the feet of the terminal upright supports are rotatably connected to the bottom of the legs of the terminal upright supports; wherein the feet are configured to rotate with respect to the legs to reduce width of the display mounting system in the collapsed position.

Regarding claim 7, wherein the mounting bracket comprises a fastening mechanism (21a, 21b, fig. 1, for example) connected to the mounting plate and configured to attach to a support arm.

Regarding claim 8, wherein the mounting bracket is capable of adjusting in height (allow the display to be tilted or angled as  desired by the user)

Regarding claim 12, wherein the central upright support and a support arm are configured to be removed such that the remaining support arm connects the first terminal upright support directly to the second terminal upright support and the display mounting system can receive a single display.

Regarding claim 13, wherein the support arms are removably connected to the upright supports and the display mounting system is configured to receive additional central upright supports and support arms such that the display mounting system can receive three or more displays.

Regarding method claims 17-20, the method steps as claimed in claims 17 -20 of the current application include all structural elements disclosed in ‘131 therefore also inherently carry out similar method steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. in view of US 2020/0015588 to Patrick et al.
Burke et al. discloses the invention as shown above in claim 1. Burke et al. is silent a cable management system connected to one of the support arms.
Pattrick et al., in the same field of invention, discloses a cable management system (cable organizer) connected to one of the support arms (17, [figs 2B, 4A, 4B][0060]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the cable management system of Pattrick with the invention of Burke et al.. The motivation for doing so would be to provide support for cables or other computer accessories.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. in view of US 6,161,487 to Chang.
Burke et al. discloses the invention as shown above in claim 1. Burke et al. is silent a laptop tray connected to one of the support arms and configured to hold a laptop computer.
Chang, in the same field of invention, discloses a tray (40, 50 or 70) capable of holding a laptop connected to one of the support arms.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the tray support of Chang with the invention of Burke et al. The motivation for doing so would be to provide support for the laptop other computer accessories.

Allowable Subject Matter
Claim 16 is allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. Particularly, Applicant's arguments with respect to Burke et al. over the U-shaped handle.
Applicant asserted that the U-shaped grab handle is missing from the teaching of Burke and the tilter assembly “121” as pointed out in the office action is not a handle. The tilter assembly is a bracket joint designed to allow the display to be angled or tilted as desired by the user. (Remarks, page 9) 
The Examiner respectfully submits that there is no difference between the claimed invention and Burke since Burke teaches all the limitations as recited/claimed in claim 1. Even if Burke device does not operate or arrange or intend in a same way, Applicant claim 1 still anticipated by Burke because each and every claimed element is taught by Burke. Clearly Burke discloses/possesses an U-shaped bracket (121) that is capable of grasping by the user’s hands and that can be considered as a grab handle. Applicant’s grab handle must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention for the prior art. 
Other arguments as stated on pages 9-11 of the Remarks with respect to Burke appear to argue on the subject matter not directly recited or claimed.
Applicant’s arguments with respect to Pattrick et al. and Chang in view of further amendments have been considered. The rejections under 102 with respect to these references are therefore withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632